       Case 2:20-cv-00450-MV-GJF Document 44 Filed 11/17/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

MICHAEL HALL and GLADYS HALL,

       Plaintiffs,

v.                                                                     Civ. No. 20-450 MV/GJF

SELECTQUOTE INSURANCE
SERVICES, et al.,

       Defendants.

                             ORDER TO FILE JOINT NOTICE

       THIS MATTER is before the Court upon Plaintiffs’ “First Motion to Compel Discovery”

[ECF 29] (“Original Motion”). After reading the briefing on the Original Motion and reviewing

the parties’ exhibits, the Court cannot readily discern precisely which portions of Plaintiff’s

Original Motion still remain ripe for dispute. The Original Motion complained of Select Quote’s

responses to eight interrogatories (## 1, 2, 4-6, 9, 10, and 13) and four requests for production

(## 6, 10, 16, and 20). ECF 29 at 2-14. In their Reply, however, Plaintiffs appear to discuss only

some of those interrogatories and requests for production, while now complaining about others

that were not subjects of the original motion. ECF 40 at 2-12. Consequently, to eliminate any

confusion about what remains to be decided and in recognition that two weeks have passed since

the completion of briefing and the parties may have narrowed their disputes even further, the Court

ORDERS Plaintiffs and Select Quote to file a joint notice not later than 5:00 p.m. MST on

Wednesday, November 18, 2020, describing with specificity the interrogatories and requests for

production that remain disputed from the Original Motion.

       IT IS FURTHER ORDERED that Defendant Select Quote’s Second Motion for

Extension of Time to File Response to Plaintiff’s Motion to Compel [ECF 36] is GRANTED.
       Case 2:20-cv-00450-MV-GJF Document 44 Filed 11/17/20 Page 2 of 2




Select Quote filed its merits response [ECF 39] on October 30, 2020, and the Court finds that

Plaintiffs have suffered no discernible prejudice in such a relatively brief delay.

       SO ORDERED.



                                              ____________ _____________________________
                                              THE HONORABLE GREGORY J. FOURATT
                                              UNITED STATES MAGISTRATE JUDGE




                                                  2
